Dear Mr. Meadows:
Your opinion request presented the following dual office holding question:
May the Mayor of the town of Greensburg serve, at the same time, as full time deputy sheriff?
You also ask if it is permissible for this person to hold mayor's court while being a full time deputy sheriff.
Under our State's dual office holding law the office of mayor is a local "elective office", see LSA R.S. 42:62(1).
The position of deputy sheriff in the parish is an "appointive office" under LSA R.S. 42:62(2) because it is an "office in any branch of government . . . which is specifically established or specifically authorized by the . . . laws of this state . . . and which is filled by appointment . . . by an elected . . . public official."  The sheriff is an elected public official, LSA Const. 1974 Article V Section 27.  The position of deputy sheriff is specifically provided or authorized by law, see LSA R.S. 33:1432.1 Deputy Sheriffs; qualifications for employment and R.S. 33:1433 Appointment, oath, and bond of deputies.
We also note that the deputy position is a full time job. The above combination of positions is prohibited in Louisiana law by LSA R.S. 42:63D which states in pertinent part;
    D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full time appointive office in the government of this state or in the government of a political subdivision thereof."
In your case, the Mayor holds an elective office in the City, a political subdivision; see LSA R.S. 42:62(9) and a full time appointive office in another political subdivision, the Parish Sheriff's office and this is clearly prohibited.
The answer to your first question makes it unnecessary to answer the second.
Trusting the above answers your questions, we remain,
Yours very truly,
                              RICHARD P. IEYOUB Attorney General
                              BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR:vrr